No.
                                 -1-

                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 99-20360
                          Conference Calendar


UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

ELOISA RODRIGUEZ,

                                           Defendant-Appellant.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. H-98-CR-414-3
                       - - - - - - - - - -
                        February 17, 2000

Before EMILIO M. GARZA, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Eloisa Rodriguez appeals her sentence following her

conviction on one count of possession of cocaine with the intent

to distribute.    She argues that the district court clearly erred

by denying her a two-level downward adjustment in her offense

level based upon her minor role in the offense.    We have reviewed

the record and the briefs of the parties, and we conclude that

the district court did not clearly err by denying Rodriguez the

sought after adjustment.     See United States v. Zuniga, 18 F.3d
1254, 1261 (5th Cir. 1994).    Her sentence is AFFIRMED.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.